Name: Commission Regulation (EEC) No 242/82 of 1 February 1982 opening a new invitation to tender for the mobilization of durum wheat to the League of Red Cross Societies as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2 . 82No L 25/ 10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 242/82 of 1 February 1982 opening a new invitation to tender for the mobilization of durum wheat to the League of Red Cross Societies as food aid 2766/81 of 21 September 1981 on the supply of various consignments of cereals and/or rice as food aid (*) was not allocated ; whereas a new invitation to tender should therefore be opened ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/81 (8); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 28 May 1980 and on 19 May 1981 , the Council of the European Communities has expressed its intention to grant, under a Community measure, 540 tonnes of durum wheat for the League of Red Cross Societies under its food-aid programme for 1980 and 1981 ; Whereas the invitation to tender opened in the Community under Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 382, 31 . 12. 1981 , p . 37. 0 OJ No L 281 , 1 . 11 . 1975, p . 89 . ( ¢) OJ No L 270, 25. 9 . 1981 , p . 13 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 263, 19 . 9 . 1973, p . 1 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27. 2. 2. 82 Official Journal of the European Communities No L 25/ 11 ANNEX la 1 . Programme : 1981 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : durum wheat 5 . Total quantity : 200 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli , via Palestra 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : 'Durum wheat / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Ethiopia / Assab' 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 February 1982 16. Shipment period : March 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 25/ 12 Official Journal of the European Communities 2. 2. 82 BILAG lb  ANHANG lb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  16  ANNEX lb  ANNEXE lb  ALLEGATO lb  BIJLAGE lb Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 FÃ ¦lleskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 200 SocietÃ cooperativa S. Carlo Alia (Pa) Alia (Pa) 2. 2 . 82 Official Journal of the European Communities No L 25/ 13 ANNEX Ila 1 . Programme : 1980 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Mauritania 4. Product to be mobilized : durum wheat 5. Total quantity : 200 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli , via Palestra 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (letters at least 5 cm high) : 'Ble dur / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Nouakchott' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 1 3 . Port of landing : Nouakchott 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 February 1982 16 . Shipment period : March 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 25/ 14 Official Journal of the European Communities 2. 2 . 82 BILAG IIb  ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  116  ANNEX IIb  ANNEXE IIb  ALLEGATO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t ) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 FÃ ¦lleskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 174 26 200 Consorzio agrario provinciale Catanzaro Consorzio agrario provinciale Catanzaro Crotone 14 Strangoli 2. 2. 82 Official Journal of the European Communities No L 25/ 15 ANNEX Ilia 1 . Programme : 1980 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5 . Total quantity : 140 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli , via Palestre 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality , be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18) are excluded 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (letters at least 5 cm high) : 'BlÃ © dur / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Tunis' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Tunis 14 . Procedure to be applied in order to determine supply costs : tendering 1 5. Deadline for the submission of tenders : 1 2 noon on 1 5 February 1 982 16 . Shipment period : March 1982 17 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R\ No L 25/ 16 Official Journal of the European Communities 2. 2. 82 BILAG Hib ANHANG Hib  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III6  ANNEX 111b  ANNEXE Illb  ALLEGATO Illb  BIJLAGE Hib Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d'imbarco Haven van inlading MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats i · FÃ ¦lleskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 140 Consorzio agrario provinciale Catanzaro Crotone 14